
	

113 HR 5000 IH: Working Families Child Care Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 I
		113th CONGRESS
		2d Session
		H. R. 5000
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Frankel of Florida (for herself, Ms. Moore, Mr. Conyers, Ms. Brown of Florida, Ms. Kaptur, Mrs. Negrete McLeod, Ms. Norton, Ms. Clark of Massachusetts, Ms. Lee of California, Ms. Hanabusa, Mr. Nadler, Ms. Matsui, Mr. Johnson of Georgia, Ms. DeLauro, Mr. Meeks, Mr. Crowley, Mr. Loebsack, Ms. McCollum, Mr. Honda, Mr. Cohen, Mr. Sablan, Mr. Lowenthal, Ms. Schakowsky, Ms. Eddie Bernice Johnson of Texas, Mr. Langevin, Mr. Rush, Mr. Enyart, Mr. Butterfield, Mr. Rangel, Ms. Meng, Ms. Titus, Mrs. Bustos, Ms. Chu, Mr. Hastings of Florida, Mr. Cicilline, Mr. Grayson, Mr. Grijalva, Mr. Yarmuth, Mr. Garamendi, Mr. Deutch, Ms. Castor of Florida, Ms. Edwards, Ms. Brownley of California, Ms. Pingree of Maine, Ms. Slaughter, Mr. Tonko, Ms. Bass, Ms. Hahn, Ms. Wilson of Florida, Mrs. Kirkpatrick, Ms. Sewell of Alabama, Mr. Sean Patrick Maloney of New York, Ms. Wasserman Schultz, Ms. Shea-Porter, Ms. Clarke of New York, Mr. Vargas, Ms. Fudge, Mr. McGovern, Ms. Esty, Mr. Ellison, Mr. Tierney, Mr. Keating, Mr. Carson of Indiana, Ms. Lofgren, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for child care services for families with infants or toddlers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Working Families Child Care Act of 2014.
		2.FindingsCongress finds the following:
			(1)Child care for infants and toddlers is often difficult to access or afford. Only about a third of
			 child care centers serve infants. While 70 percent of centers serve
			 toddlers, only a third of teachers report that they care for children
			 under age 3. About half of all requests to child care resource and
			 referral agencies concern care for infants and toddlers.
			(2)Child care is second only to the family as the setting in which early development takes place for
			 many infants and toddlers. Sixty-one percent of mothers with children
			 younger than 3 years of age are in the labor force and over 6,000,000
			 children younger than 3 years of age are cared for by someone other than
			 their parents for some part or all of the day. Therefore, the relationship
			 between the child and the child care provider often plays a significant
			 role in child development.
			(3)Dramatic brain development in a child’s first 3 years of life, shaped by the quality of early
			 experiences and relationships with trusted adults, builds the foundational
			 architecture for thinking, reasoning, language, emotion, and
			 self-regulation.
			(4)Early adverse experiences, such as economic hardship, unstable housing, poor nutrition, abuse or
			 neglect, or parental mental health or substance abuse problems, affect
			 brain development, with effects on long-term productivity and health that
			 can last a life-time. Children with such hardships early in life often
			 experience high levels of chronic stress, which can alter the brain’s
			 architecture and undermine developing biological systems. Almost half of
			 all infants and toddlers live in low-income families, and 61 percent have
			 at least one risk factor for poor health or developmental outcomes.
			(5)Teachers serving infants and toddlers receive wages that are 28 percent lower than those of
			 teachers serving 3–5 year olds. Some difference remains even when
			 education is taken into account. The median hourly wage for a teacher with
			 a BA degree serving infants and toddlers is $11.30 compared with $15.50
			 for teachers serving 3–5 year-olds.
			(6)Low reimbursement rates to providers make it extremely challenging to offer high quality care to
			 low-income children. In 2013, just three states set their reimbursement
			 rates at the 75th percentile of current market rates. Many states set
			 their rates substantially below the 75th percentile.
			(7)Research shows that high-quality child care can mitigate some of the effects of adverse
			 experiences, including poverty, and that low-income children in particular
			 can benefit from high-quality child care that provides nurturing,
			 child-centered teachers and a safe, predictable environment. Yet, at-risk
			 children younger than 3 years of age often receive low-quality child care
			 that can lead to poor developmental outcomes.
			(8)High-quality child care has been shown to promote positive cognitive, language, and social and
			 emotional development, and contribute to academic success. Specifically,
			 high-quality child care can also help improve a child’s communication
			 skills, behavioral skills, math and language assessment scores, and verbal
			 intelligence.
			(9)Research has found strong connections between provider education and training levels and child care
			 quality, including positive caregiving that can improve child outcomes.
			 More than a quarter of infant-toddler teachers have only a high school
			 education, twice the rate for teachers of preschool age children. 19
			 percent of infant-toddler teachers have a bachelor’s degree compared with
			 45 percent of teachers of 3–5 year olds. Twenty-seven States have an
			 infant-toddler credential defining the particular knowledge and skills
			 needed to work with children younger than 3 years of age, but only 17
			 States require specific qualifications for infant-toddler staff.
			(10)Twenty-four percent of infants and toddlers receiving CCDBG subsidies are cared for in family child
			 care homes. Family child care networks that create a supportive
			 relationship with a specially trained coordinator and provide on-site
			 training and mentoring have been shown to improve the quality of family
			 child care providers.
			(11)Twenty-seven States use infant and toddler specialist networks as the structure for providing
			 training and technical assistance, using research-based training and
			 techniques such as mentoring and on-site coaching, to all types of
			 providers of child care for infants or toddlers.
			(12)Infants and toddlers have unique needs that differ from those of older children in areas such as
			 health and safety, interaction with teachers and caregivers, and learning,
			 yet not all States recognize those differences in their Quality Rating and
			 Improvement Systems. Just 16 States have infant and toddler standards in
			 their Quality Rating and Improvement Systems.
			3.Mandatory child care funding for families with infants or toddlers
			Section 418 of the Social Security Act (42 U.S.C. 618) is amended by adding at the end the
			 following:
			
				(e)Supplemental entitlement for child care assistance for families with infants or toddlers
					(1)In generalEach State to which an amount is required to be paid under subsection (a)(2)(C) for a fiscal year
			 shall, for the purpose of providing child care assistance for families
			 with a child who has not attained 3 years of age, be entitled to payments
			 for the fiscal year under a grant made under this subsection.
					(2)Federal matching of state expendituresThe amount of the grant payable to a State under this subsection for a fiscal year shall be the
			 lesser of—
						(A)the allotment of the State under paragraph (3) for the fiscal year; or
						(B)the Federal medical assistance percentage for the State for the fiscal year (as defined in section
			 1905(b), as such section was in effect on September 30, 1995) of the total
			 amount of the State's expenditures for child care in the fiscal year not
			 taken into account under subsection (a)(2) for the fiscal year.
						(3)Allotments to statesThe allotment of a State under this paragraph for a fiscal year shall be—
						(A)the total amount available for payments to States under this subsection for the fiscal year, after
			 making the reservation required by paragraph (6); multiplied by
						(B)
							(i)the number of children who have not attained 3 years of age who reside in the State; divided by
							(ii)the total number of such children who reside in all States.
							(4)Redistribution
						(A)In generalThe 1st sentence of subsection (a)(2)(D)(i) shall apply with respect to amounts appropriated under
			 paragraph (5) of this subsection in the same manner in which that sentence
			 applies with respect to amounts appropriated under subsection (a)(3). The
			 amounts available for redistribution by reason of the preceding sentence
			 shall be redistributed to a State based on the formula set forth in
			 paragraph (3)(B) of this subsection.
						(B)Time of determination and distributionSubsection (a)(2)(D)(ii) shall apply with respect to amounts appropriated under paragraph (5) of
			 this subsection in the same manner in which subsection (a)(2)(D)(ii)
			 applies with respect to amounts appropriated under subsection (a)(3).
						(5)AppropriationFor grants under this subsection, there are appropriated $2,000,000,000 for each fiscal year.
					(6)Indian tribesThe Secretary shall reserve not less than 1 percent, and not more than 2 percent, of the aggregate
			 amount appropriated to carry out this section in each fiscal year for
			 payments to Indian tribes and tribal organizations.
					(7)Use of fundsNotwithstanding subsection (c), subsection (b) shall apply with respect to amounts appropriated
			 under paragraph (5) of this subsection in the same manner in which
			 subsection (b) applies with respect to amounts appropriated under
			 subsection (a)(3), except that amounts received by a State under this
			 subsection shall be used—
						(A)to provide child care assistance only to families described in paragraph (1) of this subsection who
			 are not otherwise receiving child care assistance under this section; and
						(B)to increase reimbursement rates to providers of child care services to such families.
						.
		4.High-quality infant and toddler child care program
			(a)High-Quality infant and toddler care programThe Child Care and Development Block Grant Act of 1990 is amended by inserting after section 658G
			 (42 U.S.C. 9858e) the following:
				
					658H.High-quality infant and toddler care program
						(a)DefinitionsIn this section:
							(1)Eligible infant or toddler care providerThe term eligible infant or toddler care provider means an eligible child care provider, consistent with section 658P, who provides care to an
			 infant or toddler.
							(2)Infant or toddlerThe term infant or toddler means an individual under 3 years of age.
							(3)Infant or toddler with a developmental delay or disability
								(A)In generalThe term infant or toddler with a developmental delay or disability has the meaning given the term infant or toddler with a disability in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
								(B)Plural formThe term infants and toddlers with developmental delays or disabilities means more than 1 infant or toddler with a developmental delay or disability.
								(4)Dual language learnerThe term dual language learner means an individual who is limited English proficient as defined in section 637 of the Head Start
			 Act (42 U.S.C. 9832).
							(5)Low-income communityThe term low-income community shall be defined by the Secretary.
							(6)Low-income familyThe term low-income family means a family with a family income described in section 658P(4)(B).
							(b)Grants
							(1)In generalThe Secretary shall make grants to eligible States, from allotments described in paragraph (2), to
			 enable the States to improve the quality of care for infants and toddlers.
							(2)Allotments
								(A)Amounts reserved
									(i)Territories and possessionsThe Secretary shall reserve an amount not to exceed 0.5 percent of the amount appropriated under
			 this section for each fiscal year for payments to Guam, American Samoa,
			 the United States Virgin Islands, and the Commonwealth of the Northern
			 Mariana Islands, to be allotted in accordance with their respective needs.
									(ii)Indian tribesThe Secretary shall reserve not less than 1 percent, and not more than 2 percent, of the amount
			 appropriated under this section for each fiscal year for payments to
			 Indian tribes and tribal organizations with applications approved under
			 section 658O(c).
									(B)Allotments to statesAfter making reservations under subparagraph (A), the Secretary shall use the remainder of the
			 amount appropriated under this section for a fiscal year to allot to each
			 State an amount that bears the same relationship to that remainder as the
			 amount allotted to the State under section 658O for that fiscal year bears
			 to the amount allotted to all States under section 658O for that fiscal
			 year.
								(C)StateIn this paragraph, the term State does not include Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of
			 the Northern Mariana Islands.
								(c)Amendment to State plansA State that receives a grant under this section shall include in the State's plan under section
			 658E, a description of how the State will use funds provided under this
			 section to improve the quality of infant and toddler care.
						(d)Use of funds
							(1)In generalA State that receives a grant under this section shall use the funds made available through the
			 grant to carry out 1 or more of the activities described in paragraphs (2)
			 through (7).
							(2)Increasing high-quality infant and toddler care
								(A)In generalA State may use the funds described in paragraph (1) to make grants to eligible entities to be
			 resources for eligible infant and toddler care providers, to improve the
			 quality of early care and development services provided to infants and
			 toddlers in the community from low-income families and to help such
			 providers serving low-income families improve their capacity to offer
			 high-quality care to such families.
								(B)Eligible entityTo be eligible to receive a grant under this paragraph, an entity shall be an eligible child care
			 provider that—
									(i)serves infants and toddlers from low-income families; and
									(ii)
										(I)is ranked at the top level of the State’s Quality Rating and Improvement System or similar rating
			 system or accredited by a national accrediting body recognized, before the
			 date of enactment of the Infant and Toddler Care Improvement Act, for
			 high-quality program standards that are valid and reliable; or
										(II)is an Early Head Start agency under section 645A of the Head Start Act (42 U.S.C. 9840a) that is in
			 full compliance with the performance standards applicable to such an
			 agency under the Head Start Act (42 U.S.C. 9831 et seq.).
										(C)PriorityIn making grants under this paragraph, a State—
									(i)shall give priority to entities that will serve significant populations of low-income families; and
									(ii)may give priority to entities that—
										(I)are located in low-income communities;
										(II)will serve communities with significant populations of families with children who are dual language
			 learners; or
										(III)will increase the ability of caregivers to provide appropriate services and coordinate activities
			 with State and local systems providing services under part C of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) for
			 children with developmental delays or disabilities, including such
			 children in the child welfare system of the State.
										(3)Staffed family child care networks or systems
								(A)In generalA State may use the funds described in paragraph (1) to make grants to organizations with expertise
			 in providing child care and related technical assistance, to establish new
			 staffed family child care networks (new as of the date of amendment of the
			 State plan under subsection (c)) or to operate existing staffed family
			 child care networks or systems that offer, to family child care providers
			 who are eligible infant and toddler care providers, technical assistance,
			 training, administrative support, or direct services including monitoring
			 visits to providers.
								(B)PriorityIn making grants under this paragraph, a State—
									(i)shall give priority to organizations described in paragraph (2)(C)(I); and
									(ii)may give priority to organizations that have 1 or more of the 3 characteristics described in
			 paragraph (2)(C)(ii).
									(4)Statewide network of infant and toddler specialists
								(A)In generalA State may use the funds described in paragraph (1) to support, or to make a grant to an
			 organization with expertise in providing child care technical assistance
			 to support, a statewide network of specialists who are eligible infant and
			 toddler care providers, that shall—
									(i)provide individual or group training and intensive consultation services to eligible infant and
			 toddler care providers, including relative caregivers, on strategies to
			 improve the quality of care for infants and toddlers; and
									(ii)assist eligible infant and toddler care providers in coordinating activities with other offices
			 responsible for child care, including Early Head Start programs and Head
			 Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.).
									(B)PriorityIn delivering services or making grants under this paragraph, a State—
									(i)shall give priority to networks that deliver support to providers described in paragraph (2)(C)(i);
			 and
									(ii)may give priority to networks that deliver support to providers that have 1 or more of the 3
			 characteristics described in paragraph (2)(C)(ii).
									(5)State workforce quality initiatives
								(A)In generalA State may use the funds described in paragraph (1) to support initiatives to improve the quality
			 of the workforce of eligible infant and toddler care providers, including
			 activities that are culturally and linguistically competent to support a
			 diverse workforce reflecting the race and ethnicity of children served,
			 such as—
									(i)providing relevant training, professional development, or mentoring to eligible infant and toddler
			 care providers, including linking the training, development, or mentoring
			 to career pathways for eligible infant and toddler care providers;
									(ii)providing scholarships or other financial support to eligible infant and toddler care providers to
			 advance their education and training;
									(iii)coordinating activities with the State’s higher education system to expand the availability and
			 quality of coursework for infant and toddler care providers, including
			 developing career pathways for eligible infant and toddler care providers;
			 or
									(iv)improving the State credentialing of eligible infant and toddler care providers.
									(6)Systems qualityA State may use the funds described in paragraph (1) to—
								(A)develop infant and toddler components for the State's Quality Rating and Improvement System or
			 similar rating system, child care licensing regulations, or voluntary
			 early learning guidelines;
								(B)improve the ability of parents to obtain information about high-quality infant and toddler care; or
								(C)assist eligible infant and toddler care providers seeking to improve the quality of their infant
			 and toddler care by increasing their ranking on the State’s Quality Rating
			 and Improvement System or similar rating system, meeting performance
			 standards applicable to an Early Head Start agency under the Head Start
			 Act (42 U.S.C. 9831 et seq.), or becoming accredited by a national
			 accrediting body described in paragraph (2)(B)(ii).
								(7)Other high-quality initiativesA State may use the funds described in paragraph (1) to carry out other activities determined by
			 the State to improve the quality of infant and toddler care provided in
			 the State and for which there is evidence that the activities will lead to
			 improved infant and toddler safety, infant and toddler development, or
			 infant and toddler well-being.
							(e)ReportingA State that receives a grant under subsection (b) shall submit in the State's annual reports
			 required under section 658K(a)(2), information on how the State is using
			 the funding provided under subsection (b) to improve the quality of infant
			 and toddler care and the effect such funding is having on the quality of
			 infant and toddler care in the State.
						(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2015
			 and $500,000,000 for each subsequent fiscal year..
			(b)Conforming amendments
				(1)AuthorizationSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended
			 by inserting (other than section 658H) after subchapter.
				(2)AllotmentSection 658O(a)(1) of such Act (42 U.S.C. 9858m(a)(1)) is amended by striking this subchapter and inserting section 658B.
				
